Citation Nr: 1219986	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO. 08-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to secondary service connection for residuals of a mini-stroke, and increased ratings for bilateral knee, bilateral pes planus, gout, and hypertension disabilities will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from July 1976 to July 1982 and in the Army from October 1989 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2007 decisions issued by the Vocational Rehabilitation and Counseling Division (VR&C) of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2011, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The issue of entitlement to retroactive induction into a vocational rehabilitation training program during the 1990s under Chapter 31, Title 38, United States Code has been raised by the record, but has not been adjudicated by the RO. See October 2001 letter; December 2011 hearing testimony at pages 23-26. Therefore, the Board does not have jurisdiction over that separate issue, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. The Veteran has a combined service-connected disability rating greater than 20 percent since September 2, 1997.

2. While the Veteran's service-connected and nonservice-connected disabilities, individually or in the aggregate, cause some functional impairment with related limitations, he is not shown to have an employment handicap given his current employment, transferable skills, and advanced educational background.


CONCLUSION OF LAW

The criteria are not met for vocational rehabilitation benefits under Chapter 31, Title 38, United States Code. 38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 21.1, 21.35, 21.40, 21.50, 21.51 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). VCAA and its implementing regulations provide that, upon the submission of a substantially complete application for benefits, VA has an enhanced duty to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant only to Chapter 51 of Title 38 of the United States Code, and therefore do not apply to claims involving vocational rehabilitation benefits, which are governed by Chapter 31. See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Despite the above, during the pendency of this appeal, effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance to substantiate a claim for vocational rehabilitation benefits and services in accordance with the VCAA were codified at 38 C.F.R. §§ 21.32, 21.33 (2011). See 74 Fed. Reg. 31854 (July 6, 2009). The provisions of 38 C.F.R. §§ 21.32 and 21.33 only apply to claims for vocational rehabilitation benefits and services filed on or after August 5, 2009. See id. Here, the Veteran's claim for the vocational rehabilitation benefits at issue was filed in September 2006; thus, the recent VCAA provisions codified at 38 C.F.R. §§ 21.32 and 21.33 do not apply. 

Nevertheless, prior to August 5, 2009, VA vocational rehabilitation programs had their own provisions that address notification and assistance. Under 38 C.F.R. § 21.420(a), 'VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.'  

The Veteran was provided with letters in February 2007 and August 2007 explaining what information and evidence was necessary to substantiate his particular claim for VR&E services. Additionally, the Veteran received a copy of the July 2008 Statement of the Case (SOC) discussing the evidence considered and the reasons why the claim remained denied. The SOC also listed the pertinent vocational rehabilitation regulations as to an employment handicap. The RO has obtained relevant records and information regarding the Veteran's employment status, educational and professional background, and current employment interests. The Veteran has submitted hearing testimony, personal statements, and medical evidence. Accordingly, the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services. The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. 

With regard to the December 2011 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the December 2011 hearing, the Veterans Law Judge and representative for the Veteran outlined the vocational rehabilitation issue and engaged in a colloquy as to substantiation of the claim.

No further RO duty to assist or duty to notify action on this claim is therefore warranted.



Background Facts and Contentions

The Veteran contends that he is entitled to vocational rehabilitation benefits under the provisions of 38 U.S.C.A. Chapter 31. He maintains that he requires further training - specifically, a Ph.D. in Public Administration - to achieve vocational success in becoming a training director or an upper management policy supervisor. 
The preponderance of the evidence is against the claim, and the appeal will be denied. 

The Veteran currently works as a training programs manager at the Federal Bureau of Prisons. He has worked in that position since 2003. He has reported to both VA and counselors that he generally prefers a job in which he is behind the desk, training others, and doing paper or computer work in an office setting. He says he wants a transition to duties more non-physical in nature, due to his service-connected impairments, especially his bilateral knee, bilateral feet, and gout disabilities. He states he is not very mobile and has difficulty running. He is afraid he will be transferred to a prison environment at his current job where he would have to exert himself physically to break up fights and run to different locations. See September 2006 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation); January 2007 VA Form 28-1902w (Rehabilitation Needs Inventory); January 2007 VA Vocational Assessment Report - Phase I.  

The Veteran previously applied for Chapter 31 vocational rehabilitation benefits for a Masters Degree in Management Information Systems in the 1990s. He was not granted Chapter 31 vocational rehabilitation benefits at that time. He began to take courses for his Ph.D. in Public Administration in 2002. By 2007 he had completed his Ph.D. courses, but was still working on his dissertation for his Ph.D. 

The Veteran is currently 54 years old. With regard to his educational history, the Veteran attained a Bachelor's Degree in Fine Arts and Military Science in May 1989. He completed a Master's Degree in Management Information Systems in January 1996. From June 2002 through at least 2007 the Veteran was working to complete a Doctorate (Ph.D.) in Public Administration. 

With regard to his occupational history, during his periods of military service in the Air Force from July 1976 to July 1982 and in the Army from October 1989 to August 1994, the Veteran worked as a security specialist and as an executive officer in the military police leadership. He also managed battalion level training in operations, and served as a logistics management officer. He was involved in the implementation of military downsizing. 

The Veteran's post-service occupational history includes employment from April 1995 to July 1996 as a Correctional Officer for the Federal Bureau of Prisons. His duties included managing housing units for inmates. From July 1996 to February 1998, he worked as a Contract Specialist for the Federal Bureau of Prisons. His duties included negotiating contracts for local and national vendors. From February 1998 to April 2003, the Veteran worked as an Information Technology Manager for the Federal Bureau of Prisons. His duties consisted of managing, designing, and maintaining computer networks and equipment. From April 2003 to the present, the Veteran has worked as a Training Programs Manager for the Federal Bureau of Prisons. His duties entail managing other employees, training the staff, and budgetary work. 


The Merits of the Claim

The purpose of Chapter 31 vocational rehabilitation training is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment. 38 U.S.C.A. 
§ 3100; 38 C.F.R. §§ 21.1(a), 21.70.

A Veteran is entitled to a rehabilitation program under Chapter 31 if the Veteran has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap. 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40(a). In addition, a Veteran may instead have a service-connected disability or combination of disabilities which is compensable at 10 percent and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap. 38 U.S.C.A. § 3102(2); 38 C.F.R. § 21.40(b).

Here, the Veteran has had service-connected disabilities rated higher than 20 percent since September 2, 1997. Service connection was established for a left knee disability, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; gout, rated as 0 percent disabling; a left finger scar, rated as 0 percent disabling; and hypertension, rated as 0 percent disabling. The Veteran had a combined disability rating of 30 percent as of September 2, 1997. The Veteran also has nonservice-connected ankle problems, bilateral hearing loss, a heart condition, and dermatitis, among other nonservice-connected conditions. 

Since the Veteran has a combined service-connected rating of at least 20 percent, the first element of entitlement to vocational rehabilitation benefits is established. 38 C.F.R. § 21.40(a). Thus, the central inquiry for purposes of the present decision is whether the Veteran is shown to need rehabilitation to overcome an "employment handicap." 38 C.F.R. § 21.40(a)(3). 

An employment handicap is "an impairment, resulting in substantial part from a [service-connected disability rated at 20 percent or more], of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests." 38 U.S.C.A. § 3101(1) (West 2002); see also 38 C.F.R. § 21.35(a).

To establish that an individual has an employment handicap, each of the following conditions must be met: (i) the individual has an impairment of employability; (ii) the Veteran's service-connected disability materially contributes to the impairment of employability; and (iii) the Veteran has not overcome the effects of the impairment of employability through employment in, or qualifying for employment in, an occupation consistent with his or her pattern of abilities, aptitudes, and interests. 38 C.F.R. § 21.51.

An employment handicap does not exist when any of the following conditions is present: (i) the Veteran's employment is not impaired, which includes veterans who are qualified for employment but do not obtain or retain such employment for reasons within their control; (ii) the Veteran's employability is impaired, but his or her service-connected disabilities do not materially contribute to the impairment of employability; or, (iii) the Veteran has overcome the effects of impairment of employability through employment in an occupation consistent with his or her pattern of abilities, aptitudes, and interest, and is successful in maintaining such employment. Id. 

As noted, a qualifying employment handicap is one in which the service-connected disabilities contribute in substantial part to the individual's overall vocational impairment. This means that the disabilities must have an identifiable, measurable, or observable causative effect on the overall employability impairment, but need not be the sole or primary cause of the employment handicap. Id. 

When determining the individual's overall vocational impairment, the counseling psychologist (CP) or vocational rehabilitation counselor (VRC) will consider the factors identified in 38 C.F.R. § 21.50(c). See 38 C.F.R. § 21.51(c)(2). 

The factors of 38 C.F.R. § 21.50(c) consist of the following: (1) the handicapping effects of the individual's service-connected and nonservice-connected disabilities on employability and on independence in daily living; (2) the individual's physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; (3) the impact of the individual's identified vocational impairments on the individual's ability to prepare for, obtain, and keep suitable employment; (4) the individual's abilities, aptitudes, and interests; (5) the individual's personal history and current circumstances (including educational and training achievements, employment record, developmental and related vocationally significant factors, and family and community adjustment); and (6) other factors that may affect the individual's employability. 

After a careful review of the record, probative medical and lay evidence demonstrates that the Veteran is not in need of rehabilitation because he does not have an "employment handicap" under VA law. See 38 U.S.C.A. § 3101(1) (West 2002); 38 C.F.R. §§ 21.35, 21.40(a), 21.50(c), 21.51 (2011). The evidence reveals an "impairment" to employment as the result of physical limitations from the Veteran's service-connected and nonservice-connected disabilities. However, the Veteran has overcome the effects of impairment of employability, by way of employment in an occupation consistent with his pattern of abilities, aptitudes, and interest, and is successful in maintaining such employment. This is supported by his exceptional employment history, training, and educational background. Therefore, no "employment handicap" exists. The Veteran already has a suitable job as a Training Program Manager at the Federal Bureau of Prisons based on his abilities, aptitudes, and interests. He does not have difficulty getting or keeping a job that matches well with his interests, skills, and talents. He is not in need of Chapter 31 vocational rehabilitation benefits at this time. The following probative evidence supports the conclusion that the Veteran does not have an "employment handicap":

An October 2006 VA counselor report documents that although the Veteran is in receipt of service-connected compensation at a combined 30 percent rating for physical impairments, he works 30 percent of the time in a "sedentary" office setting, and 70 percent of the time in a "sedentary" classroom setting for training. Without reliance on the ultimate disposition of his appeal, the Board observes that the Veteran's primary contention appears to be his mere expectation, or indeed surmise that he may be transferred to another position. However, this has not occurred and there is no documentation the Federal Bureau of Prisons transferred the Veteran to a prison setting with inmates where his duties would entail running, physical exertion, or breaking up altercations between inmates.   

A January 2007 VA Vocational Assessment Report (Phase I), notes the Veteran's complaints that his knees and ankles are worsening. His personal background, educational history, and occupational history were discussed in detail. The Veteran stated that he did not have any problems performing the duties of his current job. He stated that he "liked" his current job. His employment was described as "stable" at the Federal Bureau of Prisons. He has served as a Training Programs Manager since April 2003. The vocational counselor opined that the Veteran "is employed in a sedentary position that appears to fit his disability limitations quite well." He has no problems performing his current duties. His functional limitations include no heavy lifting, pulling, or pushing; no more than occasional kneeling, crouching, crawling, or stooping; discomfort to the knees and ankles climbing stairs; no prolonged standing or walking beyond 30 minutes; and no prolonged sitting beyond 30 minutes. The Veteran reiterated to the counselor that he did not want to return to a prison environment. 

The January 2007 counselor also described the Veteran as a "very capable and articulate individual." He has "excellent communications skills" and "would seem to get along very well with others." He has acquired past vocational skills through work experience as a training manager, IT manager, contract specialist, and correctional officer. His motivational level was assessed as "very high." He is qualified for sedentary and light duty occupations like his current position. He is "suitably employed" and has transferrable work skills. The vocational counselor remarked that it "does not appear that [the Veteran] requires additional education to get into an occupational area consistent with his interests, aptitudes, and disabilities." The counselor concluded that the Veteran did not have an employment handicap. The Veteran is able to overcome his employment impairment from his disabilities "through his current employment, transferable skills, and past education."

With regard to lay evidence, the Board has carefully examined the record, including the Veteran's personal statements and December 2011 hearing testimony. At the December 2011 hearing, the Veteran indicated that he missed 20 days of work in 2011 due to pes planus and gout disabilities. The evidence reveals an "impairment" to employment as the result of physical limitations from the Veteran's service-connected and nonservice-connected disabilities. VA treatment records also document treatment for the Veteran's service-connected disabilities, including occasional emergency room visits.  However, nothing in the record, shows that the Veteran's service-connected disabilities, individually or in the aggregate, have precluded him from obtaining and retaining his employment in the Federal Bureau of Prisons commensurate with his abilities, aptitudes, and interests, or from pursuing the vocational goal that he wants. As discussed above, there is ample, probative evidence of record, including comprehensive assessments by vocational counselors, which indicates that, despite his employment impairment due to service-connected disabilities, the Veteran has sufficient education and work experience to overcome the effects of such impairment through employment in, or qualifying for employment in, an occupation consistent with his pattern of abilities, aptitudes, and interests. See 38 C.F.R. § 21.51. In summary, he is successful in maintaining the employment he is suited for. Thus, an employment handicap, as contemplated under 38 U.S.C.A. § 3102, has not been shown. 

For all the foregoing reasons, the claim on appeal must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against this claim, that doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


